UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 2, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14706 FRESH DEL MONTE PRODUCE INC. (Exact Name of Registrant as Specified in Its Charter) The Cayman Islands N/A (State or Other Jurisdiction of Incorporation or Organization) (I.R.S Employer Identification No.) c/o Walkers SPV Limited Walker House, 87 Mary Street George Town, Grand Cayman, KY1-9002 Cayman Islands N/A (Address of Registrant’s Principal Executive Office) (Zip Code) (305) 520-8400 (Registrant’s telephone number including area code) Please send copies of notices and communications from the Securities and Exchange Commission to: c/o Del Monte Fresh Produce Company 241 Sevilla Avenue Coral Gables, Florida 33134 (Address of Registrant’s U.S. Executive Office) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo:¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of July 23, 2010, there were 61,296,160, ordinary shares of Fresh Del Monte Produce Inc. issued and outstanding. Forward-Looking Statements This report, information included in future filings by us and information contained in written material, press releases and oral statements, issued by or on behalf of us contains, or may contain, statements that constitute forward-looking statements. In this report, these statements appear in a number of places and include statements regarding the intent, beliefs or current expectations of us or our officers (including statements preceded by, followed by or that include the words “believes”, “expects”, “anticipates” or similar expressions) with respect to various matters, including our plans and future performance.These forward-looking statements involve risks and uncertainties.Fresh Del Monte’s actual plans and performance may differ materially from those in the forward-looking statements as a result of various factors, including (i) the uncertain global economic environment and the timing and strength of a recovery in the markets we serve, and the extent to which adverse economic conditions continue to affect our sales volume and results, including our ability to command premium prices for certain of our principal products, or increase competitive pressures within the industry, (ii)the impact of governmental initiatives in the United States and abroad to spur economic activity, including the effects of significant government monetary or other market interventions on inflation, price controls and foreign exchange rates, (iii)our anticipated cash needs in light ofour liquidity, (iv)the continued ability of our distributors and suppliers to have access to sufficient liquidity to fund their operations,(v) trends and other factors affecting our financial condition or results of operations from period to period, including changes in product mix or consumer demand for branded products such as ours, particularly as consumers remain price-conscious in the current economic environment; anticipated price and expense levels; the impact of crop disease, severe weather conditions, such as the recent severe weather in Guatemala, or natural disasters, such as the recent earthquake in Chile, on crop quality and yields and on our ability to grow, procure or export our products; the impact of prices for petroleum-based products and packaging materials; and the availability of sufficient labor during peak growing and harvesting seasons, (vi)the impact of pricing and other actions by our competitors, particularly during periods of low consumer confidence and spending levels, (vii)the impact of foreign currency fluctuations, (viii) our plans for expansion of our business (including through acquisitions) and cost savings, (ix)our ability to successfully integrate acquisitions into our operations, (x) the impact of impairment or other charges associated with exit activities, crop or facility damage or otherwise, (xi)the timing and cost of resolution of pending legal and environmental proceedings, (xii) the impact of changes in tax accounting or tax laws (or interpretations thereof), and the impact of settlements of adjustments proposed by the Internal Revenue Service or other taxing authorities in connection with our tax audits, and (xiii) the cost and other implications of changes in regulations applicable to our business, including potential legislative or regulatory initiatives in the United States or elsewhere directed at mitigating the effects of climate change. All forward-looking statementsin this report are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements. TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets as of July 2, 2010 (unaudited) and January 1, 2010 1 Consolidated Statements of Income (unaudited) for the quarter and six months ended July 2, 2010 and June 26, 2009 2 Consolidated Statements of Cash Flows (unaudited) for the six months ended July 2, 2010 and June 26, 2009 3 Notes to Consolidated Financial Statements (unaudited) 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 27 PART II. OTHER INFORMATION Item1. Legal Proceedings 28 Item1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item6. Exhibits 29 Signatures 30 PART I: FINANCIAL INFORMATION Item1. Financial Statements FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (U.S. dollars in millions, except share and per share data) July 2, January 1, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance of $10.2 and $11.9, respectively Other accounts receivable, net of allowanceof $13.5 and $14.1, respectively Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Investments in and advances to unconsolidated companies Property, plant and equipment, net Deferred income taxes Other noncurrent assets Goodwill Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term debt and capital lease obligations Deferred income taxes Income taxes and other taxes payable Total current liabilities Long-term debt and capital lease obligations Retirement benefits Other noncurrent liabilities Deferred income taxes Total liabilities Commitments and contingencies Shareholders' equity: Preferred shares, $0.01 par value; 50,000,000 sharesauthorized; none issued or outstanding - - Ordinary shares, $0.01 par value; 200,000,000 shares authorized; 61,296,160 issued and outstanding and 63,615,411 issued and outstanding, respectively Paid-in capital Retained earnings Accumulated other comprehensive income ) Total Fresh Del Monte Produce Inc. shareholders' equity Noncontrolling interests Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes. 1 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (U.S. dollars in millions, except share and per share data) Quarter ended Six months ended July 2, June 26, July 2, June 26, Net sales $ Cost of products sold Gross profit Selling, general and administrative expenses Gain on sales of property, plant and equipment Asset impairment and other charges, net Operating income Interest expense Interest income Other (expense) income, net ) ) ) Income before income taxes Provision for (benefit from) income taxes ) ) ) Net income $ Less: net income attributable to noncontrolling interests Net income attributable to Fresh Del Monte Produce Inc. $ Net income per ordinary share attributable to Fresh Del Monte Produce Inc. - Basic $ Net income per ordinary share attributable to Fresh Del Monte Produce Inc. - Diluted $ Weighted average number of ordinary shares: Basic Diluted See accompanying notes. 2 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (U.S. dollars in millions) Six months ended July 2, June 26, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs Stock-based compensation expense Asset impairment charges Change in uncertain tax positions ) ) Gain on sales of property, plant and equipment ) ) Equity in income of unconsolidated companies ) ) Deferred income taxes ) Foreign currency translation adjustment ) Changes in operating assets and liabilities: Receivables ) Inventories Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Other noncurrent assets and liabilities ) Net cash provided by operating activities Investing activities: Capital expenditures ) ) Proceeds from sales of property, plant and equipment Return of investment by unconsolidated company - Net cash used in investing activities ) ) Financing activities: Proceeds from long-term debt Payments on long-term debt ) ) Contributions from noncontrolling interests, net Proceeds from stock options exercised - Repurchase of shares ) - Net cash used in financing activities ) ) Effect of exchange rate changes on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash financing and investing activities: Purchase of assets under capital lease obligations $ $ Retirement of treasury shares $ $ - See accompanying notes. 3 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. General Reference in this report to Fresh Del Monte, “we”, “our”, “us” and the “Company” refer to Fresh Del Monte Produce Inc. and its subsidiaries, unless the context indicates otherwise. We were incorporated under the laws of the Cayman Islands on August29, 1996 and are engaged primarily in the worldwide production, transportation and marketing of fresh produce.We source our products, which include bananas, pineapples, melons and non-tropical fruit (including grapes, apples, pears, peaches, plums, nectarines, apricots, avocados and kiwis), plantains and tomatoes, primarily from Central America, South America, Africa and the Philippines. We also source products from North America and Europe and distribute our products in North America, Europe, Asia, South America, Africa and the Middle East. Products are sourced from our Company-owned farms, through joint venture arrangements and through supply contracts with independent growers. We have the exclusive right to use the DELMONTE® brand for fresh fruit, fresh vegetables and other fresh and fresh-cut produce and certain other specified products on a royalty-free basis under a worldwide, perpetual license from Del Monte Corporation, an unaffiliated company that owns the DELMONTE® trademark. Del Monte Corporation and several other unaffiliated companies manufacture, distribute and sell under the DELMONTE® brand canned or processed fruit, vegetables and other produce, as well as dried fruit, snacks and other products in certain geographic regions. We are also a producer, marketer and distributor of prepared fruit and vegetables, juices, beverages and snacks and we hold a perpetual, royalty-free license to use the DEL MONTE® brand for prepared foods throughout Europe, Africa and the Middle East. The accompanying unaudited Consolidated Financial Statements for the quarter and six months ended July 2, 2010 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form10-Q and Rule10-01 of RegulationS-X. They do not include all information and notes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments of a normal recurring nature considered necessary for fair presentation have been included.Operating results for the quarter and six months ended July2, 2010 are not necessarily indicative of the results that may be expected for the year ending December31, 2010. For further information, refer to the Consolidated Financial Statements and notes thereto included in our annual report on Form 10-K for the fiscal year ended January 1, 2010. Certain amounts from 2009 have been reclassified to conform to the 2010 presentation.Included in the reclassifications is a correction of an immaterial error of classifying gain on sales of property, plant and equipment in other expense, net in the Consolidated Statements of Income for 2009.Accordingly, we have reclassified these amounts for 2009 as gain on sales of property, plant and equipment, a component of operating income.We also reclassified 2009 operating cash flows to conform to the 2010 presentation primarily related to noncontrolling interests. We are required to evaluate events occurring after July 2, 2010 for recognition and disclosure in the Consolidated Financial Statements for the quarter and six months ended July 2, 2010.Events are evaluated based on whether they represent information existing as of July 2, 2010, which require recognition in the Consolidated Financial Statements or new events occurring after July 2, 2010, which do not require recognition but require disclosure if the event is significant to the Consolidated Financial Statements.We evaluated events occurring subsequent to July 2, 2010 through the date of issuance of these Consolidated Financial Statements. 4 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 2.Recently Issued Accounting Pronouncement On July 21, 2010, the Financial Accounting Standards Board (“FASB”) issued a final Accounting Standards Update (“ASU”) regarding “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses”.Entities with financing receivables will be required to disclose, among other things, a rollforward of the allowance for credit losses; credit quality information, such as credit risk scores or external credit agency rating; and impaired loan information, modification information and nonaccrual and past due information.It is important to note that while the ASU will likely have the greatest effect on financial institutions, it applies to all entities with financing receivables.A financing receivable is an arrangement that represents a contractual right to receive money on demand or on fixed or determinable dates and that is recognized as an asset in the entity’s statement of financial position.This ASU provides a two-step adoption approach.The additional disclosure requirements for financing receivables are effective for financial statements for interim or annual reporting periods ending on or after December 15, 2010.The disclosure requirements regarding activity that occurs during a reporting period related to financing receivables are effective for financial statements for interim or annual reporting periods beginning on or after December 15, 2010.We are currently evaluating the applicability of the ASU’s disclosure requirements.If applicable, we will be required to comply with these disclosure requirements in our year end 2010 and first quarter 2011 Consolidated Financial Statements. 3. Asset Impairment and Other Charges The following represents a summary of asset impairment and other charges, net, recorded during the quarter and six months ended July 2, 2010 and June 26, 2009 (U.S. dollars in millions): Quarter ended Six months ended July 2, June 26, July 2, June 26, Charges related to asset impairments, net $ $ - $ $ Asset impairment and other charges (credits) related to exit activities, net ) Total asset impairment and other charges, net $ The asset impairment and other charges, net of $23.0 million for the quarter ended July 2, 2010 includes an impairment charge of $16.6 million as a result of exit activities in South Africa in the prepared food segment and a $5.8 million impairment charge as a result of flood damage to our Guatemala banana plantation, partially offset by $0.5 million of insurance recoveries related to the 2008 Brazil floods in our banana plantation in the banana segment. Also included in the $23.0 million are termination benefits of $1.1 million related to our decision to discontinue melon growing operations in Brazil in the other fresh produce segment. The asset impairment and other charges, net of $24.0 million for the six months ended July 2, 2010 includes the charges described above for the quarter ended July 2, 2010 and a $1.0 million impairment charge related to damage caused by the February earthquake in Chile in the other fresh produce segment. The asset impairment and other charges, net of $1.1 million for the quarter ended June 26, 2009 includes an asset impairment charge of $0.8 million and a $0.3 million charge primarily related to termination benefits, both charges resulting from our decision to discontinue pineapple planting in Brazil in the other fresh produce segment. The total asset impairment and other charges, net of $1.5 million for the six months ended June 26, 2009 includes an asset impairment charge of $0.8 million resulting from our decision to discontinue pineapple planting in Brazil and a $2.0 million impairment charge of the Del Monte® perpetual, royalty-free brand name license for U.K. beverage products in the prepared foods segment due to lower than expected sales volumes and pricing. Also included in the $1.5 million is a $1.3 million net credit primarily related to the reversal of contract termination costs resulting from the previously announced closing of our Hawaii pineapple operations in the other fresh produce segment. 5 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 3. Asset Impairment and Other Charges (Continued) Exit Activity Reserves The following represents a rollforward of 2010 activities related to exit activity reserves (U.S. dollars in millions): Exit activity Exit activity reserve balance at Impact to Cash reserve balance at January 1, 2010 earnings paid July 2, 2010 Termination benefits $ $ $ ) $ Contract termination and other exit activity charges - ) $ $ $ ) $ Included in the exit activity reserve balance at July 2, 2010 are termination benefits and contract termination costs related primarily to (1)the previously announced decision to exit the Hawaiian production operations in the other fresh produce segment and (2)the closure of an under-utilized distribution center in the United Kingdom in the banana segment. We do not expect additional charges related to the exit activities mentioned above that would significantly impact our results of operations and financial condition. 4. Noncontrolling Interests The following table reconciles shareholders’ equity attributable to noncontrolling interests (U.S. dollars in millions): Six months ended July 2, June 26, Noncontrolling interests, beginning $ $ Net income attributable to the noncontrolling interests Translation adjustments ) Capital contributions Noncontrolling interests, ending $ $ 6 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 5. Uncertain Tax Positions During the quarter and six months ended July 2, 2010, there was a decrease of $1.5 million and $1.3 million of uncertain tax positions, respectively.The decrease of $1.5 million was primarily related to changes in tax regulations regarding the statute of limitations, $1.0 million of which will affect the effective tax rate.We recognized a net benefit of $0.1 million and a net expense of $0.1 million related to interest and penalties for the quarter and six months ended July 2, 2010, respectively. 6. Variable Interest Entities Effective January 2, 2010, we adopted the ASU issued by the FASB on December 23, 2009, which codifies Statement of Financial Accounting Standard No. 167, “Amendments to FASB Interpretation No. 46(R)” and amends the consolidation guidance that applies to Variable Interest Entities (“VIEs”).The ASU amends many important provisions of the existing Accounting Standards Codification (“ASC”) guidance on “Consolidation”.This amended consolidation guidance for VIEs replaces the existing quantitative approach for identifying which enterprise should consolidate a VIE, which was based on which enterprise is exposed to a majority of the risks and rewards, with a qualitative approach, based on which enterprise has both (1)the power to direct the economically significant activities of the entity and (2)the obligation to absorb losses of, or the right to receive benefits from, the entity that could potentially be significant to the VIE. Determinations about whether an enterprise should consolidate a VIE are required to be evaluated continuously as changes to existing relationships or future transactions may result in a consolidation or deconsolidation of VIEs. The adoption of the ASU did not have an impact on our Consolidated Financial Statements other than to require additional disclosures. One of our Del Monte Gold® Extra Sweet pineapple producers meets the definition of a VIE pursuant to the ASC guidance on “Consolidation” and is consolidated. Our variable interest in this entity includes an equity investment and certain debt guarantees.All of this entity’s pineapple production is sold to us. Based on the criteria of this ASC, as amended by this ASU, we are the primary beneficiary of this entity’s expected residual returns or losses in excess of our ownership interest. Although we are the primary beneficiary, the VIE’s creditors do not have recourse against our general credit. At July 2, 2010, the VIE had total assets of $42.3million and total liabilities of $13.1 million.The VIE had long-term debt of $6.7 million, which is collateralized by its property, plant equipment and further guaranteed by a $2.9 million standby letter of credit issued by us.As of July 2, 2010, the VIE is current on the guaranteed long-term debt.There are no other restrictions on the assets of the VIE. We have provided funding for capital investments in the VIE in proportion to our voting interest. We may from time to time in the future provide additional funding for capital investments in the VIE. 7. Stock-Based Compensation Stock-based compensation expense included in selling, general and administrative expenses related to stock options on a straight-line, single award basis and restricted stock awards included in the accompanying Consolidated Statements of Income was as follows (U.S. dollars in millions, except per share data): Quarter ended Six months ended July 2, June 26, July 2, June 26, Stock-based compensation expense $ Stock-based compensation expense per diluted share $ We are in a net operating loss carry-forward position in the relevant jurisdictions. Therefore, for the quarter and six months ended July 2, 2010, excess share-based payment deductions resulting from stock options exercised in these periods have not been realized through a reduction in taxes currently payable or related effect on cash flows.Proceeds of $0.2 million were received from the exercise of stock options for the six months ended July 2, 2010. There were no proceeds received from the exercise of stock options for the six months ended June 29, 2009. 7 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 7. Stock-Based Compensation (Continued) On May 5, 2010, our shareholders approved and ratified the 2010 Non-Employee Directors Equity Plan (the “Directors Equity Plan”), which awards restricted stock to non-management members of our Board of Directors.Under the Directors Equity Plan, the initial award of restricted stock was made on May 5, 2010, the effective date of the plan, and future awards will be made on January 1st of each calendar year beginning in 2011.A share of “restricted stock” is one ordinary share of the Company that has restrictions on transferability until certain vesting conditions have been met. The number of ordinary shares that may be covered by awards granted under the Directors Equity Plan will be limited to a total of 150,000 ordinary shares.Fifty percent of each award of restricted stock granted under the Directors Equity Plan will vest on the date on which it was granted.The remaining 50% of each award will vest upon the six-month anniversary of the date on which the recipient ceases to serve as a member of the Board of Directors.The provision in the Director’s Equity Plan that allows directors to retain all of their awards once they cease to serve as a member of the Board of Directors is considered a nonsubstantive service condition in accordance with the guidance provided by the ASC on “Compensation – Stock Compensation”.Accordingly, it is appropriate to recognize compensation cost immediately for restricted stock awards granted to non-management members of the Board of Directors. On May 5, 2010, we awarded 32,956 restricted shares from our Directors Equity Plan at a price of $21.24 per share. Stock-based compensation expense related to this grant was $0.7 million for the quarter and six months ended July 2, 2010. On March 3, 2010, we granted 161,000 stock options from our 1999 Share Incentive Plan (the “1999 Plan”) to our Chairman and Chief Executive Officer with a grant date fair value of $7.46 per option and an exercise price of $20.13 per option.These options vested 20% on the grant date and then will vest 20% on each of the next four anniversary dates. On May 1, 2009, we granted 30,000 stock options from our 1999 Plan to a non-management member of our Board of Directors with a grant date fair value of $6.22 per option and an exercise price of $14.77 per option.These options vested 20% on the grant date and then will vest 20% on each of the next four anniversary dates. On February25, 2009, we granted 161,000 stock options from our 1999 Plan to our Chairman and Chief Executive Officer with a grant date fair value of $8.11 per option and an exercise price of $19.83 per option. These options vested 20% on the grant date and then will vest 20% on each of the next four anniversary dates. On February25, 2009, we granted, in equal amounts, stock options from our 1999 Plan totaling 43,750 to seven non-management members of our Board of Directors with a grant date fair value of $7.33 per option and an exercise price of $19.83 per option. These options vested 100% on the grant date. 8. Inventories Inventories consisted of the following (U.S. dollars in millions): July 2, January 1, Finished goods $ $ Raw materials and packaging supplies Growing crops Total inventories $ $ During the quarter ended July 2, 2010, we incurred charges of $8.5 million in cost of products sold primarily related to growing crop inventory and raw materials and packaging supplies inventory as a result of exit activities in Brazil related to our melon operations and flood damage to our Guatemala banana farms, in the other fresh produce and banana segments, respectively. During the quarter ended June 26, 2009, we incurred a charge of $17.1 million in cost of products sold primarily related to growing crop inventory as a result of our decision to discontinue pineapple planting in Brazil, in the other fresh produce segment. 9. Long-Term Debt and Capital Lease Obligations On July 17, 2009, we entered into a 3.5-year, $500 million senior secured revolving credit facility, expiring on January 17, 2013 (the “Credit Facility”), with Rabobank Nederland, New York Branch, as administrative agent and lead arranger. The Credit Facility includes a swing line facility and a letter of credit facility with a $100 million sublimit. Borrowings under the Credit Facility bear interest at a spread over the London Interbank Offer Rate (“LIBOR”) that varies with our leverage ratio. The Credit Facility is collateralized directly or indirectly by substantially all of our assets and is guaranteed by certain of our subsidiaries. 8 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) The Credit Facility requires us to be in compliance with financial and other covenants, including limitations on capital expenditures, the amount of dividends that can be paid in the future, the amount and types of liens and indebtedness, material asset sales and mergers. As of July 2, 2010, we were in compliance with all of the covenants contained in the Credit Facility. The Credit Facility permits borrowings under the revolving commitment with an interest rate (3.11 % at July 2, 2010) determined based on our leverage ratio and spread over LIBOR. In addition, we pay a fee on unused commitments. At July 2, 2010, we had $292.5 million available under committed working capital facilities, primarily under the Credit Facility.At July 2, 2010, we applied $18.7 million to the letter of credit facility, comprised primarily of certain contingent obligations and other governmental agency guarantees combined with guarantees for purchases of raw materials and equipment. Included in the letter of credit facility, $2.9 million relates to a debt guarantee for a VIE. We also had $9.9 million in other letters of credit and bank guarantees not included in the letter of credit facility. Refer to Note 6, “Variable Interest Entities”, for further discussion of VIEs. At July 2, 2010, we had $216.0 million of long-term debt and capital lease obligations, including the current portion, consisting of $203.2 million outstanding under the Credit Facility, $4.7 million of capital lease obligations and $8.1 million of other long-term debt and notes payable. 10. Comprehensive Income The following table sets forth comprehensive income for the quarter and six months ended July 2, 2010 and June 26, 2009 (U.S. dollars in millions): Quarter ended Six months ended July 2, June 26, July 2, June 26, Comprehensive income: Net income $ Net unrealized (loss) gain on derivatives ) ) ) Net unrealized foreign currency translation gain (loss) ) Net change in retirement benefit adjustment, net of tax - Comprehensive income Less: comprehensive income attributable to noncontrolling interests Comprehensive income attributable to Fresh Del Monte Produce Inc. $ 9 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 11. Commitments and Contingencies DBCP Litigation Beginning in December 1993, certain of our U.S. subsidiaries were named among the defendants in a number of actions in courts in Texas, Louisiana, Hawaii, California and the Philippines involving claims by numerous non-U.S. plaintiffs alleging that they were injured as a result of exposure to a nematocide containing the chemical dibromochloropropane (“DBCP”) during the period 1965 to 1990. As a result of a settlement entered into in December 1998, the remaining unresolved DBCP claims against our U.S. subsidiaries are pending in Hawaii, Louisiana and California. In 1997, plaintiffs from Costa Rica and Guatemala named certain of our U.S. subsidiaries in a purported class action in Hawaii. The action was dismissed by a federal district court on grounds of forum non conveniens in favor of the courts of the plaintiffs’ home countries and the plaintiffs appealed this decision. On April22, 2003, the U.S. Supreme Court affirmed the plaintiffs’ appeal of the dismissal, thereby remanding the action to the Hawaiian state court. On April27, 2007, our U.S. subsidiaries named in the action, which do not have ties to Hawaii, filed a motion to dismiss for lack of personal jurisdiction, and plaintiffs voluntarily dismissed these subsidiaries from the action on June28, 2007. On February19, 2008, plaintiffs moved to certify a worldwide class of farm workers allegedly injured from exposure to DBCP, which motion was denied on July15, 2008. At a hearing held on June9, 2009, the court granted summary judgment in favor of our remaining U.S. subsidiaries with ties to Hawaii, holding that the claims of the remaining plaintiffs are time-barred. On November15, 1999, one of our subsidiaries was served in two actions entitled Godoy Rodriguez, et al. v. AMVAC Chemical Corp., et al. and Martinez Puerto, et al. v. AMVAC Chemical Corp., et al., in the 29th Judicial District Court for the Parish of St. Charles, Louisiana. These actions were removed to federal court, where they have been consolidated. As a result of the Supreme Court’s decision in the Hawaiian action, the district court remanded these actions to state court in Louisiana. At this time, it is not known how many of the approximately 315 remaining Godoy Rodriguez and Martinez Puerto plaintiffs are making claims against our subsidiary. On October14, 2004, two of our subsidiaries were served with a complaint in an action styled Angel Abarca, etal. v. Dole Food Co., et al. filed in the Superior Court of the State of California for the County of Los Angeles on behalf of more than 2,600 Costa Rican banana workers who claim injury from exposure to DBCP. An initial review of the plaintiffs in the Abarca action found that a substantial number of the plaintiffs were claimants in prior DBCP actions in Texas and may have participated in the settlement of those actions. On June27, 2008, the court dismissed the claims of 1,329 plaintiffs who were parties to prior DBCP actions. On June30, 2008, our subsidiaries moved to dismiss the claims of the remaining Abarca plaintiffs on grounds of forum non conveniens in favor of the courts of Costa Rica. Hearings on the motion to dismiss were held on February24, 2009,May19, 2009 and September17, 2009. On September22, 2009, the court granted the motion conditionally dismissing the claims of those remaining plaintiffs who allege employment on farms in Costa Rica affiliated with our subsidiaries. On April25, 2005, two of our subsidiaries were served with a complaint styled Juan Jose Abrego, et al. v. Dole Food Company, et al. filed in the Superior Court of the State of California for the County of Los Angeles on behalf of 955 Guatemalan residents who claim injury from exposure to DBCP. An initial review of the plaintiffs in the Abrego action found that a substantial number of the plaintiffs were claimants in prior DBCP actions and may have participated in the settlement of those actions. On June27, 2008, the court dismissed the claims of 206 plaintiffs who were parties to prior DBCP actions. On October1, 2009, our subsidiaries joined a motion to dismiss the claims of the remaining Abrego plaintiffs on grounds of forum non conveniens in favor of the courts of Michigan. On December 15, 2009, the court granted the joint motion.On February 16, 2010, plaintiffs appealed the court's dismissal of the action. On January2, 2009, three of our subsidiaries were served with multiple complaints in related actions styled Jorge Acosta Cortes, et al. v. Dole Food Company, et al. filed in the Superior Court of the State of California for the County of Los Angeles on behalf of 461 Costa Rican residents, 389 Guatemalan residents, 962 Panamanian residents and 673 Honduran residents who claim injury from exposure to DBCP. We and our subsidiaries have never owned, managed or otherwise been involved with any banana growing operations in Panama or Honduras.Accordingly, the Panamanian and Honduran plaintiffs filed requests to dismiss our subsidiaries without prejudice on March26, 2009. The claims of the new Costa Rican plaintiffs were consolidated with those of the Costa Rican plaintiffs in Abarca and consequently the claims of those plaintiffs who allege employment on farms in Costa Rica affiliated with our subsidiaries have also been conditionally dismissed. On December 15, 2009, the claims of the new Guatemalan plaintiffs were dismissed based on the joint motion to dismiss on grounds of forum non conveniens granted by the court in the Abrego action.On February 16, 2010, plaintiffs appealed the court's dismissal of the action. 10 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 11. Commitments and Contingencies (continued) Pineapple Class Action Litigation On August2, 2004, a consolidated complaint was filed against two of our subsidiaries in the U.S. District Court for the Southern District of New York. This consolidated action was brought as a putative class action on behalf of all direct and indirect purchasers of Del Monte Gold®Extra Sweet pineapples from March1, 1996 through the present and merges four actions brought by fruit wholesalers and two actions brought by individual consumers. The consolidated complaint alleges claims for: (i)monopolization and attempted monopolization; (ii)restraint of trade; (iii)unfair and deceptive trade practices; and (iv)unjust enrichment. On May27, 2005, our subsidiaries filed a motion to dismiss the indirect and direct purchasers’ claims for unjust enrichment. On June29, 2005, plaintiffs filed a joint motion for class certification. On February20, 2008, the court denied plaintiffs’ motion for class certification of the indirect purchasers and only granted class certification of the direct purchasers’ claims for monopolization and attempted monopolization, which was uncontested by our subsidiaries. Also on February20, 2008, the court granted the motion of our subsidiaries to dismiss the direct purchasers’ claims for unjust enrichment and denied as moot the motion to dismiss the indirect purchasers’ state law claims on the basis of the court’s denial of plaintiffs’ motion for class certification of the indirect purchasers. On August13, 2008, our subsidiaries filed a motion for summary judgment on plaintiffs’ remaining claims. Plaintiffs filed an opposition to the motion on October6, 2008, which our subsidiaries replied to on December8, 2008. On September30, 2009, the court granted the motion for summary judgment in favor of our subsidiaries.On October 29, 2009, plaintiffs filed a notice of appeal.Plaintiffs’ appellate brief was filed on March 9, 2010, and our subsidiaries’ appellate brief was filed on July 9, 2010. On March5, 2004, an alleged individual consumer filed a putative class action complaint against our subsidiaries in the state court of Tennessee on behalf of consumers who purchased (other than for resale) Del Monte Gold®Extra Sweet pineapples in Tennessee from March1, 1996 to May6, 2003. The complaint alleges violations of the Tennessee Trade Practices Act and the Tennessee Consumer Protection Act. On February18, 2005, our subsidiaries filed a motion to dismiss the complaint. On May15, 2006, the court granted the motion in part, dismissing plaintiffs’ claim under the Tennessee Consumer Protection Act. Between March17, 2004 and March18, 2004, three alleged individual consumers separately filed putative class action complaints against us and our subsidiaries in the state court of California on behalf of residents of California who purchased (other than for re-sale) Del Monte Gold®Extra Sweet pineapples between March1, 1996 and May6, 2003. On November9, 2005, the three actions were consolidated under one amended complaint with a single claim for unfair competition in violation of the California Business and Professional Code. On September26, 2008, plaintiffs filed a motion to certify a class action. We and our subsidiaries filed an opposition on February13, 2009, to which plaintiffs filed a reply on May11, 2009. At the hearing held on May20, 2009, the court issued a tentative opinion granting certification based on a California Supreme Court decision issued on May19, 2009, but requested further briefing. We and plaintiffs have served supplemental briefs in response. On August20, 2009, the court reversed its tentative opinion of May20, 2009 and denied class certification. At the rescheduled case management conference held on September23, 2009, the court denied plaintiffs’ request seeking withdrawal of the court’s class certification denial. On October19, 2009, plaintiffs filed a notice of appeal of the court’s order denying class certification. On April19, 2004, an alleged individual consumer filed a putative class action complaint against our subsidiaries in the state court of Florida on behalf of Florida residents who purchased (other than for re-sale) Del Monte Gold®Extra Sweet pineapples between March1, 1996 and May6, 2003. The only surviving claim under the amended complaint alleges violations of the Florida Deceptive and Unfair Trade Practices Act relating only to pineapples purchased since April19, 2000. Our subsidiaries filed an answer to the remaining claim of the amended complaint on October12, 2006. On August5, 2008, plaintiffs filed a motion to certify a class action. Our subsidiaries filed an opposition on January22, 2009 to which plaintiffs filed a reply on May11, 2009. European Union Antitrust Investigation On June2, 2005, one of our German subsidiaries was visited by the antitrust authority of the European Union (“EU”) as part of its investigation of certain of our overseas subsidiaries as well as other produce companies for possible violations of the EU’s competition laws. Our subsidiaries cooperated fully with the investigation. On October17, 2008, the European Commission concluded its investigation without finding any infringement of EU competition rules by, or imposing any fines on, our subsidiaries. 11 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 11. Commitments and Contingencies (continued) The European Commission did, however, find that Internationale Fruchtimport Gesellschaft Weichert& Co KG (“Weichert”), an entity in which one of our subsidiaries formerly held an indirect 80% noncontrolling interest, infringed EU competition rules and imposed upon it a €14.7million ($19.8 million using exchange rates as of April 2, 2010) fine. The European Commission has asserted that we controlled Weichert during the period by virtue of our subsidiary’s former, indirect noncontrolling interest and has therefore held that we are jointly and severally liable for Weichert’s payment of the fine. On December31, 2008, we filed an appeal of this determination on grounds, among others, that Weichert did not violate EU competition rules and that, in any event, we cannot be held jointly and severally liable for Weichert’s acts under applicable German law.On April 14, 2010, Weichert filed a statement of intervention in support of our appeal and seeking annulment of the European Commission’s determination. Breach of Contract Litigation On July 31, 2003, Net Results, Inc., a consulting company, filed a complaint alleging breach of contract against one of our subsidiaries in an action styled Net Results, Inc. v. Del Monte Fresh Produce Company in the Eleventh Judicial Circuit of Florida (Miami-Dade County, Florida).On April 15, 2008, the plaintiff amended its complaint to include an additional claim of anticipatory repudiation and sought a significant amount of damages.Our subsidiary denied liability and brought a counterclaim against the plaintiff.In November 2009, the jury returned a verdict in favor of the plaintiff in the amount of $10 million.Our subsidiary’s post-trial motions requested, among other things, that the jury’s verdict be set aside and that judgment be entered in favor of our subsidiary.On March 25, 2010, the trial court denied the motions and entered a final judgment in the amount of $15.7 million (plus attorneys’ fees).On April 15, 2010, our subsidiary appealed the judgment. Kunia Well Site In 1980, elevated levels of certain chemicals were detected in the soil and ground-water at a plantation leased by one of our U.S. subsidiaries in Honolulu, Hawaii (the “Kunia Well Site”). Shortly thereafter, our subsidiary discontinued the use of the Kunia Well Site and provided an alternate water source to area well users and the subsidiary commenced its own voluntary cleanup operation. In 1993, the Environmental Protection Agency (“EPA”) identified the Kunia Well Site for potential listing on the National Priorities List (“NPL”) under the Comprehensive EnvironmentalResponse, Compensation and Liability Act of 1980, as amended. On December16, 1994, the EPA issued a final rule adding the Kunia Well Site to the NPL. On September28, 1995, our subsidiary entered into an order (the “Order”) with the EPA to conduct the remedial investigation and the feasibility study of the Kunia Well Site. Under the terms of the Order, our subsidiary submitted a remedial investigation report in November 1998 and a final draft feasibility study in December 1999 (which was updated from time to time) for review by the EPA. The EPA approved the remedial investigation report in February 1999 and the feasibility study on April22, 2003. As a result of communications with the EPA in 2001, we recorded a charge of $15.0 million in the third quarter of 2001 to increase the recorded liability to the estimated expected future cleanup cost for the Kunia Well Site to $19.1 million. Based on conversations with the EPA in the third quarter of 2002 and consultation with our legal counsel and other experts, we recorded a charge of $7.0 million during the third quarter of 2002 to increase the accrual for the expected future clean-up costs for the Kunia Well Site to $26.1 million. On September25, 2003, the EPA issued the Record of Decision (“ROD”). The EPA estimates in the ROD that the remediation costs associated with the cleanup of the Kunia Well Site will range from $12.9 million to $25.4 million and will last approximately 10 years. The undiscounted estimates are between $14.8 million and $28.7 million. The undiscounted estimate on which our accrual is based totals $20.2 million and is discounted using a 5.0% rate. As of July 2, 2010, there is $19.3 million included in other noncurrent liabilities and $0.5 million included in accounts payable and accrued expenses in the Consolidated Balance Sheets for the Kunia Well Site clean-up. We expect to expend approximately $0.5 million in cash per year for the next five years. Certain portions of the EPA’s estimates have been discounted using a 5% interest rate. On January13, 2004, the EPA deleted a portion of the Kunia Well Site (Northeast section) from the NPL. On May2, 2005, our subsidiary signed a Consent Decree with the EPA for the performance of the clean-up work for the Kunia Well Site. On September27, 2005, the U.S. District Court for Hawaii approved and entered the Consent Decree. Based on findings from remedial investigations at the Kunia Well Site, our subsidiary continues to evaluate with the EPA the clean-up work currently in progress in accordance with the Consent Decree. 12 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 11. Commitments and Contingencies (continued) Other In addition to the foregoing, we are involved from time to time in various claims and legal actions incident to our operations, both as plaintiff and defendant. In the opinion of management, after consulting with legal counsel, none of these other claims are currently expected to have a material adverse effect on the results of operations, financial position or our cash flows. We intend to vigorously defend ourselves in all of the above matters. At this time, management is not able to evaluate the likelihood of a favorable or unfavorable outcome in any of the above-described matters. Accordingly, management is not able to estimate the range or amount of loss, if any, from any of the above-described matters and no accruals or expenses have been recorded for these matters as of July 2, 2010, except as related to the Kunia Well Site. 12. Earnings Per Share Basic and diluted net income per ordinary share is calculated as follows (U.S. dollars in millions, except share and per share data): Quarter ended Six months ended July 2, June 26, July 2, June 26, Numerator: Net income attributable to Fresh Del Monte Produce Inc. $ Denominator: Weighted average ordinary shares - Basic Effect of dilutive securities - stock options Weighted average ordinary shares - Diluted Net income per ordinary share attributable to Fresh Del Monte Produce Inc.: Basic $ Diluted $ We issued 1,800 and 14,472 of our ordinary shares upon the exercise of stock options during the quarter and six months ended July 2, 2010, respectively and 32,956 of restricted stock during the quarter and six months ended July 2, 2010.We retired 2,138,824 and 2,366,679 of treasury shares during the quarter and six months ended July 2, 2010, respectively. No ordinary shares were issued for the quarter and six months ended June 26, 2009.Refer to Note 17, “Shareholders’ Equity”, for disclosures related to the stock repurchase program and retired shares. 13 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 13. Retirement and Other Employee Benefits The following table sets forth the net periodic costs of our defined benefit pension plans and post-retirement plans (U.S. dollars in millions): Quarter ended Six months ended July 2, June 26, July 2, June 26, Service cost $ Interest cost Expected return on assets ) Net amortization - Net periodic costs $ 14. Business Segment Data We are principally engaged in one major line of business, the production, distribution and marketing of bananas, other fresh produce and prepared food. Our products are sold in markets throughout the world, with our major producing operations located in North, Central and South America, Europe, Asia and Africa. Our operations are aggregated on the basis of our products: bananas, other fresh produce, prepared foods, and other products and services, our segments. Other fresh produce includes pineapples, melons, non-tropical fruit (including grapes, apples, pears, peaches, plums, nectarines, apricots, avocados, citrus and kiwis), fresh-cut products, tomatoes, strawberries, and other fruit and vegetables. Prepared food includes prepared fruit and vegetables, juices, beverages, snacks and a poultry and processed meat business. Other products and services include a third-party ocean freight business, a plastic product business and a grain business. We evaluate performance based on several factors, of which net sales and gross profit by product are the primary financial measures (U.S. dollars in millions): Quarter ended July 2, 2010 June 26, 2009 Product net sales and gross profit: Net Sales Gross Profit (Loss) Net Sales Gross Profit (Loss) Banana $ Other fresh produce Prepared foods Other products and services ) ) Total $ Six months ended July 2, 2010 June 26, 2009 Net Sales Gross Profit Net Sales Gross Profit Banana $ Other fresh produce Prepared food Other products and services Total $ 14 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 15.Derivative Financial Instruments We account for derivative financial instruments in accordance with the ASC guidance on “Derivatives and Hedging”.This ASC requires us to recognize the value of derivative instruments as either assets or liabilities in the statement of financial position at fair value.The accounting for changes in the fair value (i.e., gains or losses) of a derivative instrument depends on whether it has been designated as a hedge and qualifies as part of a hedging relationship.The accounting also depends on the type of hedging relationship, whether a cash flow hedge, a fair value hedge, or hedge of a net investment in a foreign operation.On entry into a derivative instrument, we formally designate and document it as a hedge of a specific underlying exposure, as well as the risk management objectives and strategies for undertaking the hedge transaction. Derivatives are recorded in the Consolidated Balance Sheets at fair value in prepaid expenses and other current assets, other noncurrent assets, accounts payable and accrued expenses or other noncurrent liabilities, depending on whether the amount is an asset or liability and whether it is short-term or long-term in nature. The fair values of derivatives used to hedge or modify our risks fluctuate over time.These fair value amounts should not be viewed in isolation, but rather in relation to the cash flows or fair value of the underlying hedged transactions or assets and other exposures, as well as the overall reduction in our risk.In addition, the earnings impact resulting from our derivative instruments is recorded in the same line item within the Consolidated Statements of Income as the underlying exposure being hedged. We predominantly designate our hedges as cash flow hedges.A cash flow hedge requires that the effective portion of the change in the fair value of a derivative instrument be recognized in other comprehensive income, a component of shareholders’ equity, and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings.The ineffective portion of the change in fair value of a derivative instrument is to be recognized in earnings in the same line in which the hedge transaction affects earnings. Counterparties expose us to credit loss in the event of non-performance on hedges.We monitor our exposure to counterparty non-performance risk both at inception of the hedge and at least quarterly thereafter.However, because the contracts are entered into with highly rated financial institutions, we do not anticipate non-performance by any of these counterparties.The exposure is usually the amount of the unrealized gains, if any, in such contracts. Because of the high degree of effectiveness between the hedging instrument and the underlying exposure being hedged, fluctuations in the value of the derivative instruments are generally offset by changes in the cash flows or fair value of the underlying exposures being hedged.In addition, we perform an assessment of hedge effectiveness, both at inception and at least quarterly thereafter, in order to determine whether the financial instruments that are used in hedging transactions are effective at offsetting changes in the cash flows or fair value of the related underlying exposures. Any ineffective portion of a financial instrument’s change in fair value is immediately recognized in earnings. Foreign Currency Hedges We are exposed to fluctuations in currency exchange rates against the U.S. dollar on our results of operations and financial condition and we mitigate that exposure by entering into foreign currency forward contracts.Certain of our subsidiaries periodically enter into foreign currency forward contracts in order to hedge portions of forecasted sales or cost of sales denominated in foreign currencies with forward contracts, which generally expire within one year. Certain of our foreign currency hedges were entered into to hedge our 2011 and 2012 foreign currency exposure. We designate our foreign currency forward contracts as single-purpose cash flow hedges of forecasted cash flows.Based on our formal assessment of hedge effectiveness of our foreign currency forward contracts, we determined that the impact of hedge ineffectiveness was de minimis for the quarters and six-month periods ended July 2, 2010 and June 26, 2009, respectively. Bunker Fuel Hedges We are exposed to fluctuations in bunker fuel prices on our results of operations and financial condition and mitigate that exposure by entering into bunker fuel swap agreements, which permit us to lock in bunker fuel purchase prices.One of our subsidiaries has entered into bunker fuel swap agreements in order to hedge fuel costs incurred by our owned and chartered vessels through 2010.We designate our bunker fuel swap agreements as cash flow hedges. 15 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Unaudited) 15.Derivative Financial Instruments (continued) Certain of our derivative instruments contain provisions that require the current credit relationship between the Company and its counterparty to be maintained throughout the term of the derivative instruments.If that credit relationship changes, certain provisions could be triggered, and the counterparty could request immediate collateralization of derivative instruments in net liability position above a certain threshold.The aggregate fair value of all derivative instruments with a credit-risk-related contingent feature that are in a liability position on July 2, 2010 is $8.7 million.As of July 2, 2010, no triggering event has occurred and thus we are not required to post collateral.If the credit-risk-related contingent features underlying these agreements were triggered on July 2, 2010 the entity would not be required to post collateral to its counterparty because the collateralization threshold has not been met. We had the following outstanding foreign currency forward contracts and bunker fuel swap agreements that were entered into to hedge forecasted cash flows as of July 2, 2010: Foreign Currency Hedges: Notional Amount Euro € million British pound £ million Japanese yen JPY million Polish zloty PLN million Bunker Fuel Hedges: 3% U.S. Gulf Coast barrels 3% U.S. Gulf Coast metric tons 3.5% Rotterdam Barge metric tons Singapore 380 metric tons The following table reflects the fair values of derivative instruments as of July 2, 2010 and January 1, 2010 (U.S. dollars in millions): Derivatives Designated as Hedging Instruments (1)(2) Foreign exchange contracts Bunker fuel swap agreements Balance Sheet Location: July 2, 2010 January 1, 2010 July 2, 2010 January 1, 2010 Asset derivatives: Prepaid expenses and other current assets $ $ $
